DETAILED ACTION
Applicant has amended claims 1-3 to address informalities. Claims 1-3 are pending.

Response to Arguments
Applicant’s arguments filed August 24, 2020 regarding nonstatutory double patenting rejection of claim 1 have been fully considered and found persuasive. In particular, Applicant contended that “… claim 1 of U.S. Application number 16/370,136 does not recite a classifier as recited in Step 3 of claim 1 of this application… Application number 16/370,136 recites "a neural network of Self-Organizing Map ... and clustering the features of G TTRs into L' clusters and taking the centers of the L' clusters as initial weights of neurons of mapping layer," which is different from "classifying the G TTRs into K' categories based on their feature vectors through a weighted naive Bayesian classifier" as recited in claim 1 of this application… the TTR of claim 1 of Application No. 16/370,136 is selected from the cluster i' itself, which is different from selecting a feature vector. Thus, it could not be said that Step 4 of claim 1 of this application would have necessarily been encompassed by the steps of claim 1 of US Application No. 16/370,136… For the numerous reasons explained above, claim 1 of this application, as a whole, is patentably distinct from claim 1 of US Application No. 16/370,136…” (Remarks, Pg. 14-17).

Claim Objections
Claims 1-3 are objected to because of the following informalities:

As indicated in 608.01(m) of MPEP, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the same terms for different definitions as follows. For example, K and T terms at Pg. 2, Ln. 15-16, Pg. 3, Ln. 20, and Pg. 7-8, respectively, are used for different definitions. In particular, “K categories”, “K’ categories”,  “K rows”, “K two-dimensional images”, “T is the number of frames”, “T pixel values”, “T columns”. However, it is unclear to determine which elements are encompassed by the claim 
Claim 1 recites the phrase “i.e.” The phrase “i.e.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 2-3 are rejected by virtue of dependent upon rejected base claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668